Name: 2008/317/EC: Commission Decision of 10 April 2008 concerning the non-inclusion of rotenone, extract from equisetum and chinin-hydrochlorid in Annex I to Council Directive 91/414/EEC and the withdrawal of authorisations for plant protection products containing these substances (notified under document number C(2008) 1293) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  trade policy;  deterioration of the environment;  competition;  agricultural policy;  health
 Date Published: 2008-04-18

 18.4.2008 EN Official Journal of the European Union L 108/30 COMMISSION DECISION of 10 April 2008 concerning the non-inclusion of rotenone, extract from equisetum and chinin-hydrochlorid in Annex I to Council Directive 91/414/EEC and the withdrawal of authorisations for plant protection products containing these substances (notified under document number C(2008) 1293) (Text with EEA relevance) (2008/317/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Council Directive 91/414/EEC of 15 July 1991 concerning the placing of plant protection products on the market (1), and in particular the fourth subparagraph of Article 8(2) thereof, Whereas: (1) Article 8(2) of Directive 91/414/EEC provides that a Member State may, during a period of 12 years following the notification of that Directive, authorise the placing on the market of plant protection products containing active substances not listed in Annex I to that Directive that are already on the market two years after the date of notification, while those substances are gradually being examined within the framework of a programme of work. (2) Commission Regulations (EC) No 1112/2002 (2) and (EC) No 2229/2004 (3) lay down the detailed rules for the implementation of the fourth stage of the programme of work referred to in Article 8(2) of Directive 91/414/EEC. (3) Rotenone, extract from equisetum and chinin-hydrochlorid are substances designated in the fourth stage programme. (4) The sole notifiers for rotenone, extract of equisetum and chinin-hydrochlorid informed the Commission on 5 January 2007, 15 February 2007 and 20 June 2007 respectively, that they no longer wished to participate in the programme of work for these active substances, and therefore further information will not be submitted. As a consequence, these active substances should not be included in the Annex I to Directive 91/414/EEC. (5) For rotenone information has been presented and evaluated by the Commission together with Member States experts which has shown a need for further use of the substances concerned. It is therefore justified in the present circumstances to extend for certain essential uses for which there are no efficient alternatives the period for the withdrawal of authorisations while providing for strict conditions aimed at minimising any possible risk. (6) For the active substances for which there is only a short period of advance notice for the withdrawal of plant protection products containing such substances, it is reasonable to provide for a period of grace for disposal, storage, placing on the market and use of existing stocks no longer than 12 months to allow existing stocks to be used in no more than one further growing season. In cases where a longer advance notice period is provided, such period can be shortened to expire at the end of the growing season. (7) This decision does not prejudice the submission of an application for these active substances according to the provisions of Article 6(2) of Directive 91/414/EEC in view of a possible inclusion in its Annex I. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The active substances listed in Annex I to this Decision shall not be included as active substances in Annex I to Directive 91/414/EEC. Article 2 Member States shall ensure that: (a) authorisations for plant protection products containing the active substances listed in Annex I are withdrawn by 10 October 2008; (b) no authorisations for plant protection products containing these active substances are granted or renewed from the date of publication of this Decision. Article 3 1. By way of derogation from Article 2, a Member State listed in column B of Annex II may maintain authorisations for plant protection products containing substances listed in column A of that Annex for the uses listed in column C of that Annex until 30 April 2011, provided that it complies with the following conditions: (a) it ensures that no harmful effects to human or animal health and no unacceptable influence to the environment are caused; (b) it ensures that such plant protection products remaining on the market are relabelled in order to match the restricted use conditions; (c) it imposes all appropriate risk mitigation measures to reduce any possible risks; (d) it ensures that alternatives for those uses are seriously sought. 2. Member States making use of the derogation provided for in paragraph 1, shall inform the Commission about the measures taken under paragraph 1, and, in particular, under points (a) to (d), by 31 December of each year. Article 4 Any period of grace granted by Member States in accordance with Article 4(6) of Directive 91/414/EEC shall be as short as possible. For authorisations which are withdrawn in accordance with Article 2, that period shall expire on 10 October 2009 at the latest. For authorisations which are withdrawn in accordance with Article 3, it shall expire on 31 October 2011 at the latest. Article 5 This Decision is addressed to the Member States. Done at Brussels, 10 April 2008. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 230, 19.8.1991, p. 1. Directive as last amended by Commission Directive 2008/45/EC (OJ L 94, 5.4.2008, p. 21). (2) OJ L 168, 27.6.2002, p. 14. (3) OJ L 379, 24.12.2004, p. 13. Regulation as last amended by Regulation (EC) No 1095/2007 (OJ L 246, 21.9.2007, p. 19). ANNEX I List of active substances which are not included as active substances in Annex I to Directive 91/414/EEC Rotenone Extract of equisetum Chinin hydrochloride ANNEX II List of authorisations referred to in Article 3(1) Column A Column B Column C Active substance Member State Use Rotenone France Apple, pear, peach, cherry, grapevine and potato. Limited to professional users with appropriate protective equipment. Rotenone Italy Apple, pear, peach, cherry, grapevine and potato. Limited to professional users with appropriate protective equipment. Rotenone United Kingdom Apple, pear, peach, cherry, ornamentals and potato. Limited to professional users with appropriate protective equipment.